DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/01/2019, and 3/04/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“An interface configured to receive inputted information about the patient” in claim 20. This has been interpreted to correspond to the structure disclosed in paragraph [0222] of the applicant’s specification. 
“A control unit configured to either receive, from the interface, at least two items of information” in claim 20. This has been interpreted to correspond to the structure disclosed in paragraph [0222] of the applicant’s specification. 
“An output unit configured to output a result determined by the control unit” in claim 20. This has been interpreted to correspond to the structure disclosed in paragraph [0222] of the applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitation “wherein the artificial intelligence is obtained through machine-learning” is stated in lines 1-2. It is unclear how the artificial intelligence is “obtained” through machine-learning as machine learning cannot “get” or “acquire” artificial intelligence. The claim should be amended to make it clear that machine learning is a further narrowing of the type of artificial intelligence used in diagnostic processing. For these reasons, the claim is unclear and indefinite. 
Regarding claims 13-15, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. This renders the claims unclear and are rejected for indefiniteness. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (U.S. Pub. No. 20180243033) hereinafter Tran.
Regarding claim 1, Tran teaches:
A diagnostic method for diagnosing lesion areas in a plurality of bifurcated lumens in a body of a patient, the plurality of bifurcated lumens being connected to a main lumen via a bifurcated portion (abstract; figures 4B, 6F, 6G, and 6H teach to bifurcated lumen (blood vessel) areas within the patient for diagnosis of lesions; [0031], vessel bifurcations; [0038]; [0053]; [0062]; [0073], “Examples of geometric features may include, but are not limited to, distance from the nearest bifurcation”; [0076]; [0077]), the method comprising: 
acquiring information about the patient ([0006]-[0007], provide an overview of acquiring vasculature information about the patient; [0021]-[0024], describe acquisition of blood flow characteristics within diseased regions; [0025]; [0027]-[0045] describe the steps of figure 2 which include receiving information about the patient for disease determination; [0047]-[0048]; [0073]; [0077]; [0091]-[0097], describe the interface for acquisition of information about the patient); 
identifying one or more lesion areas present in each of the bifurcated lumens using the acquired information ([0006]-[0008]; [0024], “may identify one or more highly 
acquiring plural pieces of information about each of the lumens ([0006]-[0008]; [0021]-[0026], describe how the system acquires information about lumens and blood vessels to create anatomically relevant information about health and diseased states; [0027]-[0044] describe the steps of figure 2 which include acquiring and processing lumen information for metric calculation and disease determination; [0045]; [0046]-[0057], describe acquiring narrowing information about lumen vessel sections, which is a sub-step of the process of figure 2; [0071]-[0089] describe the compiling of vasculature/lumen features of a patient for disease and health prediction; [0090]-[0097], describe the display of plural pieces of lumen information to a user), and 
using the plural pieces of information to determine a first lesion area to be treated first amongst the plurality of lesion areas ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant 
Regarding claim 4, Tran teaches all of the limitations of claim 1. Tran further teaches:
wherein the information includes information about the lesion areas of the patient ([0006]-[0008]; [0024], “may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations”; [0031]; [0032], “Various embodiments of the present disclosure may provide methods for using the metrics of interest to determine the location(s), extent, and/or range of diseased region(s)“; [0033]-[0037], further describe identification of locations of vessel areas including diseased regions or lesions; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0039]-[0045] further describe the lesion identification processing features which incorporate lesion area information; [0051]; 
Regarding claim 5, Tran teaches all of the limitations of claim 1. Tran further teaches:
wherein the information includes plural pieces of information about the lesion areas of the patient ([0006]-[0008]; [0024], “may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations”; [0031]; [0032], “Various embodiments of the present disclosure may provide methods for using the metrics of interest to determine the location(s), extent, and/or range of diseased region(s)“; [0033]-[0037], further describe identification of locations of vessel areas including diseased regions or lesions; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0039]-[0045] further describe the lesion identification processing features which incorporate lesion area information; [0051]; [0073], “distance from the nearest bifurcation”; [0076]-[0077]; [0081], mapping for lesion determination; [0090]-[0097], describe the display of lesion area information to a user).
Regarding claim 6, Tran teaches all of the limitations of claim 1. Tran further teaches:
wherein the information includes electromagnetic wave information about the patient obtained based on a changed electromagnetic wave resulting after irradiating the patient with electromagnetic waves and detecting electromagnetic waves obtained through the patient, and the method further comprises acquiring plural pieces of 
Regarding claim 7, Tran teaches all of the limitations of claim 1. Tran further teaches:
wherein the information comprises non-electromagnetic wave information about the patient ([0075], “features may include (i) biographical characteristics: patient age, gender, height, weight, etc.”).
Regarding claim 8, Tran teaches all of the limitations of claim 1. Tran further teaches:
which is performed by assistance by artificial intelligence and/or by the artificial intelligence (figure 5; [0023], “The use of these metrics to track the locations of diseased region(s), and thereby present anatomically relevant blood flow characteristics, may be aided by kernel regression and machine learning based methods”; [0032], “machine learning”; [0034], “step 206 may involve a machine learning method.”; [0051], machine learning methods; [0057], “machine learning algorithm”; [0071]-[0089] describe the machine learning based method of lumen processing and disease diagnosis in further detail).
Regarding claim 9, Tran teaches all of the limitations of claim 1. Tran further teaches: 

Regarding claim 10, Tran teaches all of the limitations of claim 1. Tran further teaches:
wherein the plural pieces of information are plural different aspects of each of the lumens ([0006]-[0008]; [0021]-[0026], describe how the system acquires information about lumens and blood vessels to create anatomically relevant information about health and diseased states. Specifically, [0023], “length, diameters, vessel and lumen narrowing” which correspond to the description of “plural different aspects” in paragraph [0128] of the applicant’s specification; [0027]-[0044] describe the steps of figure 2 which include acquiring and processing lumen information for metric calculation and disease determination with features that further correspond to the applicant’s specification description; [0045]; [0046]-[0057], describe acquiring narrowing information about lumen vessel sections, which is a sub-step of the process of figure 2; [0071]-[0089] describe the compiling of vasculature/lumen features of a patient for disease and health prediction; [0090]-[0097], describe the display of plural pieces of lumen information to a user).
Regarding claim 20, Tran teaches:

an interface configured to receive inputted information about the patient ([0006]-[0007], provide an overview of acquiring vasculature information about the patient; [0021]-[0024], describe acquisition of blood flow characteristics within diseased regions; [0025]; [0027]-[0045] describe the steps of figure 2 which include receiving information about the patient for disease determination; [0047]-[0048]; [0073]; [0077]; [0091]-[0097], describe the interface for acquisition of information about the patient); 
a control unit configured to either receive ([0082], computer), from the interface, at least two items of information selected from: 
i) a position of a lesion area relative to an aortailiac bifurcation of the patient ([0006]-[0008]; [0024], “may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations”; [0031], vessel bifurcations; [0032], “Various embodiments of the present disclosure may provide methods for using the metrics of interest to determine the location(s), extent, and/or range of diseased region(s)“; [0033]-[0037], further describe identification of locations of vessel areas including diseased regions or lesions; [0038], describes the determination of bifurcation areas associated with a lesion area present at the bifurcation; [0039]-[0045] further describe the lesion identification processing features; [0051]; [0060]-[0063], include 
an output unit configured to output a result determined by the control unit ([0042], display; [0045], display; [0090]-[0097], describe the display of output results to a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 1 above, and further in view of Maldonado, T.S., et al., (“Treatment of Aortoiliac Occlusive Disease with the Endologix AFX Unibody Endograft,” European Journal of Endovascular Surgery. Vol 52, 2016. P. 64-74) hereinafter Maldonado. 
Regarding claim 2, primary reference Tran teaches all of the limitations of claim 1. Primary reference Tran further teaches:
wherein the main lumen is an aorta ([0043], teaches to the use of the processing and analysis method of [0027]-[0045] with the aorta), 
Primary reference Tran further fails to teach:
the bifurcated portion is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries
However, the analogous art of Maldonado of a diagnosis and treatment method for treating aortoliliac occlusive lesion (abstract) teaches:
the bifurcated portion is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries (page 65, Technique, the aortic bifurcation that is shown in figures 1 and 2 correspond to the aortailiac bifurcation of the aorta into the iliac arteries; pages 67-68, Interventions and Outcomes; pages 70-71 further describe the treatment protocols for the aortailiac bifurcation for treating lesions through the placement of stents. The teachings of x-ray imaging as in figure 2 would teach to utilizing the analysis method of primary reference Tran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran to incorporate the specific treatment of aortailiac bifurcated lumens as taught by Maldonado because there is significant morbidity and mortality Objective/Background and Conclusion). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 1 above, and further in view of Yoshida (U.S. Pub. 20170325696) hereinafter Yoshida. 
Regarding claim 3, primary reference Tran teaches all of the limitations of claim 1. Primary reference Tran further fails to teach:
Further comprising using the plural pieces of information to determine a second lesion area, different from the first lesion area, to be treated after treatment of the first area
However, the analogous art of Yoshida of a method for diagnosing and/or treating a multi-lesion intravascular region (abstract) teaches:
Further comprising using the plural pieces of information to determine a second lesion area, different from the first lesion area, to be treated after treatment of the first area ([0003]-[0004], a first lesion and a second lesion; [0041]; [0097]; [0102]-[0104] describe determining a first lesion L1 and a second lesion L2 and determining the most dsired treatment option based on FFR estimation values of the overall region; [0108]-[0110]; [0111]; figures 5-8; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran to incorporate the determination of a second lesion area to be treated after the first area as taught by Yoshida because with multiple lesions present . 
Claims 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Maldonado, in view of Kobayashi et al. (U.S. Pub. No. 20160136394) hereinafter Kobayashi, in view of Fuller et al. (U.S. Pub. No. 20180104445) hereinafter Fuller, in further view of Yoshida. 
Regarding claim 11, primary reference Tran teaches:
A treatment method for treating a patient having lesion areas in arteries (abstract; figures 4B, 6F, 6G, and 6H teach to bifurcated lumen (blood vessel) areas within the patient for diagnosis of lesions; [0031], vessel bifurcations; [0038]; [0053]; [0062]; [0073], “Examples of geometric features may include, but are not limited to, distance from the nearest bifurcation”; [0076]; [0077]), the method comprising: 
selecting, from information about the patient ([0006]-[0007], provide an overview of acquiring vasculature information about the patient; [0021]-[0024], describe acquisition of blood flow characteristics within diseased regions; [0025]; [0027]-[0045] describe the steps of figure 2 which include receiving information about the patient for disease determination; [0047]-[0048]; [0073]; [0077]; [0091]-[0097], describe the interface for acquisition of information about the patient), at least two items of information selected from: 
i) a position of each lesion area relative to at least an bifurcation ([0006]-[0008]; [0024], “may identify one or more highly relevant locations associated with disease in 
determining a first lesion area to be treated first, using at least the two items of selected comparative information on each of the lesion areas ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0044] describe the steps of figure 2 which include processing lumen information for disease determination; [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium”; the suggested lesion to treat out of an analysis of multiple lesions is considered to be a first lesion area to be treated; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H); 
Primary reference Tran fails to teach:
Wherein the lesion areas are in both left and right lower limb arteries, the method comprising: 
an aortailiac bifurcation

Wherein the lesion areas are in both left and right lower limb arteries (page 65, Technique, the aortic bifurcation that is shown in figures 1 and 2 correspond to the aortailiac bifurcation of the aorta into the iliac arteries; pages 67-68, Interventions and Outcomes; pages 70-71 further describe the treatment protocols for the aortailiac bifurcation for treating lesions through the placement of stents. The teachings of x-ray imaging as in figure 2 would teach to utilizing the analysis method of primary reference Tran), the method comprising: 
an aortailiac bifurcation (page 65, Technique, the aortic bifurcation that is shown in figures 1 and 2 correspond to the aortailiac bifurcation of the aorta into the iliac arteries; pages 67-68, Interventions and Outcomes; pages 70-71 further describe the treatment protocols for the aortailiac bifurcation for treating lesions through the placement of stents. The teachings of x-ray imaging as in figure 2 would teach to utilizing the analysis method of primary reference Tran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran to incorporate the specific treatment of aortailiac bifurcated lumens as taught by Maldonado because there is significant morbidity and mortality associated with lesion treatment in the region and enhancing the procedure would lead to a more safe and effective treatment method (page 64, Objective/Background and Conclusion). 
Primary reference Tran further fails to teach:

However, the analogous art of Kobayashi of a guiding catheter introduction system (abstract) teaches:
introducing a catheter into an artery of an arm of the patient ([0007]-[0011], the catheter is configured to be inserted into a blood vessel from an artery in the arm), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran and Maldonado to incorporate the insertion into an artery of an arm as taught by Kobayashi because the introduction of the guiding catheter from an artery in the arm (for example, from the radial artery or the brachial artery) has an easier approach to the downward renal artery than the approach from the femoral artery ([0007]).
Primary reference Tran further fails to teach:
and advancing and placing a distal part of the catheter to at least an aorta of the patient; 
inserting a therapeutic catheter into a lumen of the catheter after the placing of the distal part of the catheter to at least the aorta of the patient, projecting the therapeutic catheter distally beyond the distal part of the catheter, and treating first the first lesion area determined as being treated first by the therapeutic catheter
However, the analogous art of Fuller of a medical guide extension catheter with an extension catheter portion for treatment (abstract) teaches:
and advancing and placing a distal part of the catheter to at least an aorta of the patient ([0052] and figure 1, aorta A; [0053]); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, and Kobayashi to incorporate the advancement of a catheter to the aorta of the patient with a therapeutic catheter inserted into and out of the lumen of the catheter for treatment as taught by Fuller because the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention. The target region may be a smaller location and the use of an extendable therapeutic catheter improves access ([0084]). 
Primary reference Tran further fails to teach:

However, the analogous art of Yoshida of a method for diagnosing and/or treating a multi-lesion intravascular region (abstract) teaches:
treating a second lesion area, which is another lesion area different from the first lesion area, after the treating of the first lesion area ([0003]-[0004], a first lesion and a second lesion; [0041]; [0097]; [0102]-[0104] describe determining a first lesion L1 and a second lesion L2 and determining the most dsired treatment option based on FFR estimation values of the overall region; [0108]-[0110]; [0111]; figures 5-8; [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, and Fuller to incorporate the determination of a second lesion area to be treated after the first area as taught by Yoshida because with multiple lesions present within a blood vessel repeated treatment steps may be required to achieve proper FFR values post-treatment. By performing analysis on the multi-lesion vascular region prior to treatment, a surgeon can determine a second lesion area to treat that most efficiently enhances the target metrics while reducing procedure time ([0097]). 
Regarding claim 12, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further teaches:
wherein the selecting of the at least two items of information includes selecting at least the position and the stenosis degree ([0023]-[0024], location of stenosis and 
Regarding claim 14, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further teaches:
wherein the determination of the first lesion area to be treated first further comprises: 
determining whether or not to determine the first lesion area to be treated first based on the comparative information having a next priority when it is determined, in the determination of whether or not to determine the first lesion area to be treated first, that the first lesion area to be treated is not to be determined ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0044] describe the steps of figure 2 which include processing lumen information for disease determination; [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium”; the suggested lesion to treat out of an analysis of multiple lesions is considered to be a first lesion area to be treated; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H).

wherein the catheter is also used in treating the second lesion area after the treating of the first lesion area
However, the analogous art of Yoshida of a method for diagnosing and/or treating a multi-lesion intravascular region (abstract) teaches:
wherein the catheter is also used in treating the second lesion area after the treating of the first lesion area ([0003]-[0004], a first lesion and a second lesion; [0041]; [0097]; [0102]-[0104] describe determining a first lesion L1 and a second lesion L2 and determining the most dsired treatment option based on FFR estimation values of the overall region; [0108]-[0110]; [0111]; figures 5-8; [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the treatment of the second area as taught by Yoshida because with multiple lesions present within a blood vessel repeated treatment steps may be required to achieve proper FFR values post-treatment. By performing analysis on the multi-lesion vascular region prior to treatment, a surgeon can determine a second lesion area to treat that most efficiently enhances the target metrics while reducing procedure time ([0097]). 
Regarding claim 17, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further fails to teach:

However, the analogous art of Fuller of a medical guide extension catheter with an extension catheter portion for treatment (abstract) teaches:
wherein the therapeutic catheter is also used in treating the second lesion area after the treating of the first lesion area ([0052]-[0055], the guide catheter 10 is considered to be the “catheter” with the guide extension catheter 14 extends beyond the distal end of the catheter for treatment purposes; [0061], “when guide extension catheter 14 is positioned within guide catheter 10, the therapeutic catheter may extend within guide catheter 10 alongside proximal member 16 and through lumen 28 of distal sheath 26“; [0084], “Accordingly, the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention”; [0090]-[0101]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the advancement of a catheter to the aorta of the patient with a therapeutic catheter inserted into and out of the lumen of the catheter for treatment as taught by Fuller because the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention. The target region may be a smaller location and the use of an extendable therapeutic catheter improves access ([0084]). 

wherein the catheter is a guiding catheter, and a catheter assembly having an inner catheter inserted in a lumen of the guiding catheter is used in the placing of the distal part of the catheter to at least the aorta of the patient
However, the analogous art of Fuller of a medical guide extension catheter with an extension catheter portion for treatment (abstract) teaches:
wherein the catheter is a guiding catheter, and a catheter assembly having an inner catheter inserted in a lumen of the guiding catheter is used in the placing of the distal part of the catheter to at least the aorta of the patient ([0052] and figure 1, aorta A; [0053]; and in the section of paragraphs [0052]-[0055], the guide catheter 10 is considered to be the “catheter” with the guide extension catheter 14 extends beyond the distal end of the catheter for treatment purposes; [0061], “when guide extension catheter 14 is positioned within guide catheter 10, the therapeutic catheter may extend within guide catheter 10 alongside proximal member 16 and through lumen 28 of distal sheath 26“; [0084], “Accordingly, the use of guide extension catheter 14 allows for a therapeutic catheter or medical device to be advanced through guide catheter 10 in order to reach the desired target location for the intervention”; [0090]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the advancement of a catheter to the aorta of the patient with a therapeutic catheter . 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Maldonado, in view of Kobayashi, in view of Fuller, in further view of Yoshida as applied to claim 11 above, and further in view of Partain et al. (U.S. Pat. No. 8935099) hereinafter Partain. 
Regarding claim 13, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further teaches:
determining whether or not to determine the first lesion area to be treated first ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0044] describe the steps of figure 2 which include processing lumen information for disease determination; [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium”; the suggested lesion to treat out of an analysis of multiple 
Primary reference Tran further fails to teach:
further comprising setting a priority, which is to be used for determining the first lesion area to be treated first, for each of the comparative information, wherein the determination of the first lesion area to be treated first  comprises: 
determining whether or not to determine the first lesion area to be treated first, based on at least the two items of comparative information, which has the highest priority, on each of the plurality of lesion areas; and 
determining the first lesion area to be treated first based on the comparative information when it is determined that the first lesion area to be treated first is to be determined
However, the analogous art of Partain of techniques for identifying, assessing, and managing cancer growth rates (abstract) teaches:
further comprising setting a priority, which is to be used for determining the first lesion area to be treated first, for each of the comparative information (figure 15; figure 20; col 8, lines 37-67 and col 9, lines 1-8, teach to “treatment plan may be adjusted to more aggressively target the high growth nodules” with priority to high growth nodules as determined based on biomarker surrogate values and corresponding MDV information and quantitative metrics for metastatic risk), wherein the determination of the first lesion area to be treated first  comprises: 
determining whether or not to determine the first lesion area to be treated first, based on at least the two items of comparative information, which has the highest 
determining the first lesion area to be treated first based on the comparative information when it is determined that the first lesion area to be treated first is to be determined (col 7, lines 15-22, lines 55-67; figure 15 shows each tumor nodule (lesion area) quantitatively analyzed to determine the highest metastatic risk to a patient ; figure 20; col 8, lines 37-67 and col 9, lines 1-8, teach to “treatment plan may be adjusted to more aggressively target the high growth nodules” with priority to high growth nodules as determined based on biomarker surrogate values and corresponding MDV information and quantitative metrics for metastatic risk; claim 5, “adjusting the treatment plan for the patient by treating the identified nodules at a higher priority than other nodules of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the priority determination and use in the calculation for determining what region to treat first as taught by Partain because medical treatments can include overdiagnosis and 
Regarding claim 15, the combined references of Tran, Maldonado, Kobayashi, Fuller, and Yoshida teach all of the limitations of claim 11. Primary reference Tran further teaches:
determining whether or not to determine the first lesion area to be treated first ([0022], “treatment planning”; [0024], “At least some embodiments of the present disclosure may identify one or more highly relevant locations associated with disease in order to provide the medical personnel the most pertinent information of the metric values at, or based on, those identified locations“; [0027]-[0044] describe the steps of figure 2 which include processing lumen information for disease determination; [0045], “In one embodiment, step 212 may involve determining a treatment option (e.g., a suggested lesion to treat) based on the identified metrics (e.g., as calculated in steps 204, 206, and 208), and/or outputting the determined treatment option to display or an electronic storage medium”; the suggested lesion to treat out of an analysis of multiple lesions is considered to be a first lesion area to be treated; [0090]-[0097], describe the display of lesion area information to a user; figures 6A through 6H)
Primary reference Tran further fails to teach:
further comprising setting a priority, which is to be used for determining the first lesion area to be treated first, for each of the comparative information, wherein the determination of the first lesion area to be treated first comprises: 

However, the analogous art of Partain of techniques for identifying, assessing, and managing cancer growth rates (abstract) teaches:
further comprising setting a priority, which is to be used for determining the first lesion area to be treated first, for each of the comparative information (figure 15; figure 20; col 8, lines 37-67 and col 9, lines 1-8, teach to “treatment plan may be adjusted to more aggressively target the high growth nodules” with priority to high growth nodules as determined based on biomarker surrogate values and corresponding MDV information and quantitative metrics for metastatic risk), wherein the determination of the first lesion area to be treated first comprises: 
determining whether or not to determine the first lesion area to be treated first by sequentially using the comparative information from the comparative information having the higher priority (col 7, lines 15-22, lines 55-67; figure 15 shows each tumor nodule (lesion area) quantitatively analyzed to determine the highest metastatic risk to a patient ; figure 20; col 8, lines 37-67 and col 9, lines 1-8, teach to “treatment plan may be adjusted to more aggressively target the high growth nodules” with priority to high growth nodules as determined based on biomarker surrogate values and corresponding MDV information and quantitative metrics for metastatic risk; claim 5 “adjusting the treatment plan for the patient by treating the identified nodules at a higher priority than other nodules of the patient”); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the priority determination and use in the calculation for determining what region to treat first as taught by Partain because medical treatments can include overdiagnosis and overtreatment of tumors which can cause additional death in cancer patients. By utilizing a quantitative priority system, physicians can treat only the lesions that require immediate treatment (col 1, lines 22-55). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Maldonado, in view of Kobayashi, in view of Fuller, in further view of Yoshida as applied to claim 11 above, and further in view of Thomas (U.S. Pub. No. 20180049759) hereinafter Thomas.  

wherein after treating the first lesion area to be treated first, the therapeutic catheter is removed from the catheter, and a second therapeutic catheter is used in treating the second lesion area after the treating of the first lesion area
However, the analogous art of Thomas of a catheter treatment system with an outer and inner catheter system (abstract) teaches:
wherein after treating the first lesion area to be treated first, the therapeutic catheter is removed from the catheter, and a second therapeutic catheter is used in treating the second lesion area after the treating of the first lesion area (As shown in figures 1b and 3, the microcatheters 23 and 25 are first and second therapeutic catheters within the outer catheter system 12. Figures 6b and 7 show the microcatheters treating lesion areas of different bifurcations M1 and M2; [0031]-[0036] provide teachings of the use of the first and second microcatheters; [0071], teaches that either bypass catheter may be retracted while performing the procedure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic and treatment planning method of Tran, Maldonado, Kobayashi, Fuller, and Yoshida to incorporate the use of a second therapeutic catheter as taught by Thomas because a bifurcation of the artery may be occluded and using a single-barrel bypass will only have limited benefit. Using a second inner catheter provides an increased benefit during the treatment procedure ([0066]-[0068]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785